Title: From Thomas Jefferson to John Syme, 31 January 1781
From: Jefferson, Thomas
To: Syme, John



Sir
Janury. 31st. 1781. Richmd.

What induced the executive at first to remove the Stores from Cumberland up the river to Newcastle was the danger they would be in from the enemy who seemed to shew by their actions that the destruction of public Stores was a principal object. Their later movements seeming now to indicate no such danger, we shall decline removing the corn at all from Cumberland, and as the transportation by land from Cumberland here is so little more than from New Castle, we shall adopt the plan of bringing the cannon from Cumberland by land. The Shells, shot &c. being less important may remain untill they can be carried by water to whatever place they shall be wanting at. If all the rum and other Spirit is not come already; that should be brought directly. I am to thank you for your attention to this business and am with great respect,

T.J.

